FILED
                            NOT FOR PUBLICATION                              MAR 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NANCY L. FULLER,                                 No. 10-17734

              Plaintiff - Appellant,             D.C. No. 2:09-cv-01614-FJM

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                           Submitted February 16, 2012 **
                             San Francisco, California

Before: GRABER, BERZON, and TALLMAN, Circuit Judges.

       Nancy Fuller appeals the denial of her application for social security

disability insurance benefits. Because we conclude that the Commissioner’s




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision was based on the correct legal standards and supported by substantial

evidence, Pagter v. Massanari, 250 F.3d 1255, 1258 (9th Cir. 2001), we affirm.

      1. The administrative law judge (“ALJ”), whose decision the Commissioner

affirmed, articulated specific and legitimate reasons for rejecting the opinion of Dr.

Riley, Fuller’s treating physician. See Orn v. Astrue, 495 F.3d 625, 632 (9th Cir.

2007). The ALJ noted that specialists who examined Fuller disagreed with Dr.

Riley’s conclusion that she was disabled. See 20 C.F.R. § 404.1527(d)(5). Dr. Lee

noted that Fuller’s myeloproliferative disease did not cause symptoms and that she

felt well; Dr. Lipschultz noted that Fuller’s lungs were generally clear and that she

stabilized nicely with medication; and Dr. Dilla analyzed an MRI of Fuller’s back

and concluded that she was not disabled. The ALJ also observed that Dr. Riley’s

opinions were conclusory and did not provide supporting evidence. See

Lingenfelter v. Astrue, 504 F.3d 1028, 1045 (9th Cir. 2007).

      2. The ALJ did not err in failing to explicitly state Fuller’s mental

limitations in his assessment of her residual functional capacity. None of Fuller’s

mental limitations was inconsistent with the ALJ’s conclusion that she was able to

perform unskilled, “simple, repetitive work.” See Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1228–29 (9th Cir. 2009). Dr. George noted that “the test

results do not suggest difficulties to function on a job”; Dr. Waldman found Fuller


                                          2
“capable”; and Dr. Berman rated Fuller “unlimited” in most categories of job

skills.

          3. The ALJ made “specific findings stating clear and convincing reasons”

for rejecting Fuller’s subjective complaints. See Smolen v. Chater, 80 F.3d 1273,

1284 (9th Cir. 1996). Fuller’s subjective complaints were contradicted by the

medical record, including the testimony of treating physicians, who concluded that

she was not seriously impaired, and clinical observations of her sensation, strength,

gait, reflexes, and range of motion. See Carmickle v. Comm’r, Soc. Sec. Admin.,

533 F.3d 1155, 1161 (9th Cir. 2008).

          4. The ALJ’s use of the Medical-Vocational Guidelines (the “Grids”) was

not improper. Fuller’s non-exertional limitations were not “sufficiently severe so

as to significantly limit the range of work permitted by [her] exertional

limitations.” Hoopai v. Astrue, 499 F.3d 1071, 1075 (9th Cir. 2007) (internal

quotation marks omitted). Although the ALJ did err in applying the Grids for

“light,” rather than “sedentary,” work, this error was harmless. See Strauss v.

Comm’r of Soc. Sec. Admin., 635 F.3d 1135, 1138 (9th Cir. 2011).

          AFFIRMED.




                                            3